GUARANTY OF PAYMENT

This GUARANTY OF PAYMENT (as the same may be amended, supplemented or otherwise
modified from time to time, “Guaranty”) is made as of June 26, 2008 by GRUBB &
ELLIS HEALTHCARE REIT, INC., a Maryland corporation (“Guarantor”) for the
benefit of FIFTH THIRD BANK, a Michigan banking corporation, together with its
successors and assigns (“Agent”), as agent for the Banks (as defined below).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Loan Agreement (together with all renewals,
amendments, modifications, increases and extensions thereof, the “Loan
Agreement”) dated as of the date hereof between G&E HEALTHCARE REIT MEDICAL
PORTFOLIO 3, LLC, a Delaware limited liability company (“Borrower”), Agent and
the financial institutions identified therein (the “Banks”), Banks have agreed
to make a loan to Borrower in the maximum principal amount of $58,000,000.00
(the “Loan”). The Loan is evidenced by certain Syndicated Promissory Notes dated
as of even date herewith in the aggregate principal amount of $58,000,000.00
from Borrower payable to the order of each Bank (collectively, the “Notes”).

WHEREAS, the Loan is secured by that certain Mortgage, Security Agreement,
Fixture Filing and Assignment of Leases and Rents, by Borrower for the benefit
of Agent dated as of even date herewith (together with all renewals,
modifications, increases and extensions thereof, the “Mortgage”), which grants
Agent a first security interest in the real property described on Exhibit A
attached thereto (the “Property”). The Loan Agreement, Notes, Mortgage, and each
of the other documents evidencing or securing the Loan are hereinafter referred
to collectively as the “Loan Documents.”

WHEREAS, Banks are not willing to make the Loan, or otherwise extend credit, to
the Borrower unless Guarantor unconditionally guarantees payment and performance
to Banks of the Guaranteed Obligation (as herein defined); and

WHEREAS, Guarantor will directly benefit from Banks’ making the Loan to
Borrower.

NOW, THEREFORE, as an inducement to Banks to make the Loan to Borrower and to
extend such additional credit as Banks may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

ARTICLE 1

DEFINED TERMS

Section 1.1 Defined Terms. Capitalized terms used in this Guaranty and not
specifically defined in this Guaranty have the meaning provided in the Loan
Agreement.

ARTICLE 2

NATURE AND SCOPE OF GUARANTY

Section 2.1 Guaranty of Obligation. Subject to the limitations set forth in
Section 2.3 below, Guarantor hereby irrevocably and unconditionally guarantees
to Agent the payment and performance of the Guaranteed Obligation as and when
the same shall be due and payable, whether by lapse of time, by acceleration of
maturity or otherwise. Guarantor hereby irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligation as a
primary obligor.

Section 2.2 Definition of Guaranteed Obligation. The term “Guaranteed
Obligation” means (i) the payment of $14,500,000.00 of the principal amount of
the Loan, and (ii) all amounts owed pursuant to Section 2.3 hereof.

Section 2.3 Additional Liability.

(a) Guarantor shall at all times have unlimited liability with respect to the
guaranty of the payment and performance of the Debt (as defined in the Mortgage)
in the event of a Springing Recourse Event (as defined herein). As used herein,
“Springing Recourse Event” shall mean:

(A) The occurrence of a Prohibited Transfer (as defined in the Mortgage),
without the prior written consent of Agent;

(B) Borrower files a voluntary petition under 11 U.S.C. § 101 et seq., as the
same may be amended from time to time (the “Bankruptcy Code”), or a voluntary
petition, complaint or application under any other present or future state or
federal law regarding bankruptcy, reorganization or other relief to debtors
(collectively with the Bankruptcy Code, the “Debtor Relief Laws”; any proceeding
under the Bankruptcy Code or any other Debtor Relief Law is hereinafter referred
to as a “Bankruptcy Proceeding”);

(C) Any Borrower Party (as hereinafter defined) or any other affiliate of
Borrower, or an officer, director, agent, representative, entity or person which
owns or controls, directly or indirectly, Borrower or any of the foregoing,
files, or joins in the filing of, an involuntary Bankruptcy Proceeding against
Borrower; or Borrower, any Borrower Party or any other affiliate of Borrower
solicits or causes to be solicited petitioning creditors for any involuntary
Bankruptcy Proceeding against Borrower. As used herein, “Borrower Party” means
the parent of Borrower, Guarantor, and any manager or managing member/general
partner of Borrower;

(D) Borrower files an answer acquiescing in or joining in any involuntary
Bankruptcy Proceeding filed against it by any other entity or person under the
Bankruptcy Code or any other Debtor Relief Law;

(E) Borrower fails to maintain its existence as a single purposes entity in
conformance with the terms and provisions of the Mortgage, which failure results
in a bankruptcy filing or proceeding or a substantive consolidation of the
assets of the Borrower with any other entity or person;

(F) In any case or proceeding under the Bankruptcy Code, any other Debtor Relief
Law or any other judicial proceeding, Borrower, any Borrower Party or any other
affiliate of Borrower shall propose a plan of reorganization, or otherwise take
any action to seek any order, pursuant to which all or any portion of the lien
of the Mortgage or the obligations of Borrower to pay the Debt as specified in
the Loan Documents is rescinded, set aside, or determined to be void or
unenforceable, or any of the terms of any of the Loan Documents are modified
without Agent’s consent (and in any circumstance in which this clause applies,
the liability of Guarantor for the obligations set forth in the Loan Documents
shall be determined as if there were no such rescission, set aside,
determination of voidness or unenforceability, or modification);

(G) Fraud, willful misrepresentation, misappropriation of funds or theft is
committed by Borrower, any Borrower Party or any other affiliate of Borrower in
connection with the Loan or the Property; or

(H) Borrower, any Borrower Party or any other affiliate of Borrower in bad faith
asserts any claim, defense, or offset against Agent that Borrower has
acknowledged to be untrue, waived or agreed not to assert, including but not
limited to that the transactions contemplated by the Loan Documents establish a
joint venture, partnership or other similar arrangement between Borrower and
Agent.

(b) Guarantor shall at all times have personal liability for the payment of the
“Special Damages” (as hereinafter defined) without regard to the limitation of
liability set forth above, which amount shall be due and payable to Agent on
demand. As used herein, the “Special Damages” means any and all losses or
damages Agent and/or Banks actually incur as a result of or in connection with
any of the following:

(1) Any unearned prepaid rental or other income arising with respect to the
property then covered by the liens, assignments and security interests of the
Loan Documents that is not paid to Agent or applied in the ordinary course of
business to costs of owning and operating the Property; provided that notice has
been given to Agent that such costs of owning and operating the Property are not
being paid (the “Liens”) and, in addition, any rental or other income arising
with respect to the property then covered by the Liens and retained by Guarantor
or Property Manager after the earliest to occur of (i) the date on which Agent
accelerates maturity of the Notes, or (ii) the date on which Agent files a
complaint to foreclose the Liens, or (iii) the date on which Agent has given to
Guarantor and/or Property Manager (as defined in the Loan Agreement) any written
notice that Guarantor and/or Borrower is in default hereunder or under the other
Loan Documents, it being understood and agreed that except as expressly set
forth in the Loan Documents, Agent has no obligation to give any such notice
(such earliest date being herein called the “Operative Date”);

(2) The removal or disposal of any property (which is not replaced with property
of equal or greater value in the ordinary course of business) covered by the
Liens after the Operative Date;

(3) The misapplication by Property Manager or Guarantor of (i) any proceeds paid
to Property Manager or Guarantor before the date on which any foreclosure
complaint is filed under any insurance policies by reason of damage, loss or
destruction to any portion of the property covered by the Liens (but only to the
full extent of such proceeds so misapplied), or (ii) any proceeds or awards
resulting from the condemnation, before any such foreclosure complaint is filed,
of all or any part of the property covered by the Liens;

(4) Failure to pay taxes, assessments or other charges which can create liens on
any portion of the property covered by the Liens that are payable or applicable
before any applicable foreclosure complaint is filed under the Loan Documents;
provided that funds are available from the ownership and operation of the
Property to pay such taxes, assessments or other charges as they become due and
further provided that Property Manager, Borrower or Guarantor have provided
notice to Agent that such taxes, assessments or other charges are not being
paid;

(5) Failure to pay any valid mechanic’s liens, materialmen’s liens, brokers’
liens or other liens (whether or not similar) arising due to work performed or
materials furnished to any property covered by the Liens before any sale or the
filing of any foreclosure complaint; provided that funds are available from the
ownership and operation of the Property to pay such liens as they become due and
further provided Property Manager, Borrower or Guarantor have provided notice to
Agent that such liens are not being paid;

(6) Failure to deliver to Agent or the applicable tenant any security deposit
paid by any tenant with respect to any property covered by the Liens, to the
extent such tenant is lawfully entitled to receive a refund of such security
deposit;

(7) Any failure to fully pay and satisfy all operating expenses of the property
covered by the Liens accrued to the date of filing of any foreclosure complaint
of the applicable Lien unless there is insufficient cash flow from the Property
to pay such operating expenses; provided that Property Manager, Borrower or
Guarantor have provided notice to Agent that such operating expenses are not
being paid;

(8) Any intentional damage, destruction or waste to the Property caused by the
acts or omissions of Property Manager or its agents, employees, or contractors;
provided, however, the failure to make repairs to the Property, to the extent
that income from the Property is not available to fund such repairs, shall not
constitute waste;

(9) Any material negligent misrepresentation made by Borrower, any Borrower
Party or any other affiliate of the Borrower in connection with the Loan
Documents or the Loan;

(10) Any unwinding costs incurred by Lender in connection with any swap, hedge
or other interest rate protection agreement for the Loan;

(11) Any difference between (a) the net amount of any sales proceeds paid by any
tenant in connection with a sale of any Individual Property (as defined in the
Loan Agreement) to such tenant pursuant to such tenant’s exercise of its option
to purchase set forth in any Lease (as defined in the Loan Agreement) assumed
by, or entered into by, Borrower for such Individual Property, and (b) 110% of
the amount of the Loans allocated by Agent to such Individual Property, as set
forth in Section 10 of the Loan Agreement;

(12) Any failure to maintain, repair or restore the property covered by the
Liens in accordance with the terms and provisions of the Loan Documents, to the
extent that Lender is not compensated by insurance proceeds collected by Lender;
and

(13) Borrower contests, delays or otherwise hinders any action taken by Lender
in connection with the appointment of a receiver for the Property or the
foreclosure of the liens, mortgages or other security interests created by any
of the Loan Documents.

This Guaranty is a “last dollar” guaranty, and accordingly, under no
circumstances shall Guarantor’s liability hereunder be reduced by, from or as a
result of any payment except as may be made from Guarantor’s personal funds.
Furthermore, the foregoing limitation on liability shall not limit in any way
the liability of Guarantor that may arise out of the obligations set forth in
the Environmental Indemnity Agreement dated of even date herewith made by
Guarantor and Borrower in favor of Agent.

ARTICLE 3

GENERAL TERMS AND CONDITIONS

Section 3.1 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and not a guaranty of collection. This Guaranty
may not be revoked by Guarantor and shall continue to be effective with respect
to any Guaranteed Obligation existing after any attempted revocation by
Guarantor and, with respect to any individual Guarantor, after Guarantor’s death
(in which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs). This Guaranty may be enforced by
Agent and any subsequent holder of the Notes and shall not be discharged by the
assignment or negotiation of all or part of the Loan Documents.

Section 3.2 Guaranteed Obligation Not Reduced by Offset. The Guaranteed
Obligation shall not be reduced, discharged or released because or by reason of
any existing or future offset, claim or defense of Borrower or any other Person
(as defined below) against Agent or against payment of the Guaranteed
Obligation, whether such offset, claim or defense arises in connection with the
Guaranteed Obligation (or the transactions creating the Guaranteed Obligation)
or otherwise. As used in this Guaranty, “Person” shall mean any individual,
corporation, partnership, joint venture, association, joint stock company,
trust, trustee, estate, limited liability company, unincorporated organization,
real estate investment trust, government or any agency or political subdivision
thereof, or any other form of entity.

Section 3.3 No Duty To Pursue Others. Agent has the right to require Guarantor
to pay, comply with and satisfy the Guaranteed Obligation under this Guaranty,
and shall have the right to proceed immediately against Guarantor with respect
thereto. Without limitation of the generality of the foregoing, it shall not be
necessary for Agent (and Guarantor hereby waives any rights which it may have to
require Agent), in order to enforce the Guaranteed Obligation against Guarantor,
first to (i) institute a suit or exhaust its remedies against any Borrower or
others liable on the Loan or the Guaranteed Obligation or any other person or
any of the collateral for the Loan, (ii) enforce Agent’s rights against any of
the collateral for the Loan, (iii) join Borrower or any others liable on the
Guaranteed Obligation in any action seeking to enforce this Guaranty,
(iv) demonstrate that the collateral for the Loan provides inadequate security
for the Loan, or (v) resort to any other means of obtaining payment of the
Guaranteed Obligation.

Section 3.4 Payments; Interest on Amounts Payable Hereunder. If all or any part
of the Guaranteed Obligation shall not be punctually paid when due (taking into
account any cure periods provided under the Loan Documents), whether on demand,
maturity, acceleration or otherwise, Guarantor shall pay, immediately upon
demand by Agent and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, or notice of
acceleration of the maturity, in immediately available lawful money of the
United States of America, as an addition to the Guaranteed Obligation, interest
on the Guaranteed Obligation (to the extent not paid when due) at the Default
Rate (as defined in the Notes) until paid in full. Agent may apply all money
received by Agent from Guarantor to payment or reduction of the Loan or
reimbursement of Agent’s expenses, in such priority and proportions, and at such
time or times as Agent may elect in its sole discretion.

Section 3.5 Enforcement Costs. Guarantor hereby agrees to pay, on written demand
by Agent, all costs incurred by Agent in collecting any amount payable under
this Guaranty or enforcing or protecting its rights under the Loan Documents, in
each case whether or not legal proceedings are commenced. Such fees and expenses
shall be in addition to the Guaranteed Obligation and shall include, without
limitation, costs and expenses of outside counsel, paralegals and other hired
professionals, special servicing fees (including portfolio management and
capital analytics fees), court fees, costs incurred in connection with
pre-trial, trial and appellate level proceedings (including discovery and expert
witnesses), costs incurred in post-judgment collection efforts or in any
bankruptcy proceeding to the extent such costs relate to the Guaranteed
Obligations or the enforcement of this Guaranty. Amounts incurred by Agent shall
be immediately due and payable, and shall bear interest at the Default Rate from
the date of disbursement until paid in full upon Agent’s written demand for
payment. This Section 3.5 shall survive the payment of the Guaranteed
Obligation.

Section 3.6 Cumulative Remedies. Guarantor acknowledges that, following an Event
of Default, Agent is entitled to accelerate the Loan and exercise all other
rights and remedies as have been provided to Agent under the Loan Documents, by
law or in equity, including, without limitation, enforcement of this Guaranty.
All rights and remedies of Agent are cumulative and may be exercised
independently, concurrently or successively in Agent’s sole discretion and as
often as occasion therefor shall arise. Agent’s delay or failure to accelerate
the Loan or exercise any other remedy upon the occurrence of an Event of Default
shall not be deemed a waiver of such right or remedy. No partial exercise by
Agent of any right or remedy will preclude further exercise thereof. Notice or
demand given to Guarantor in any instance will not entitle Guarantor to notice
or demand in similar or other circumstances nor constitute Agent’s waiver of its
right to take any future action in any circumstance without notice or demand.
Agent may release other security for the Loan, may release any party liable for
the Loan, may grant extensions, renewals or forbearances with respect thereto,
may accept a partial or past due payment or grant other indulgences, or may
apply any other security held by it to payment of the Loan, in each case without
prejudice to its rights under this Guaranty and without such action being deemed
an accord and satisfaction or a reinstatement of the Loan. Agent will not be
deemed as a consequence of its delay or failure to act, or any forbearances
granted, to have waived or be estopped from exercising any of its rights or
remedies.

Section 3.7 Unimpaired Liability. Guarantor acknowledges and agrees that all
obligations hereunder are and shall be absolute and unconditional under any and
all circumstances without regard to the validity, regularity or enforceability
of any or all of the Loan Documents or the existence of any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
guarantor or surety. Without limiting the foregoing, Guarantor acknowledges and
agrees that the liability hereunder shall in no way be released, terminated,
discharged, limited or impaired by reason of any of the following (whether or
not Guarantor has any knowledge or notice thereof):

(a) Borrower’s or any other Person’s lack of authority or lawful right to enter
into any of the Loan Documents or any officers’ or representatives’ lack of
authority or right to enter into Loan Documents on its behalf, or the
obligations thereunder being ultra vires;

(b) any modification, supplement, extension, consolidation, restatement, waiver
or consent provided by Agent with respect to any of the Loan Documents
including, without limitation, the grant of extensions of time for payment or
performance;

(c) the failure to record any Loan Document or to perfect any security interest
intended to be provided thereby;

(d) the release, surrender, exchange, subordination, deterioration, waste, loss,
impairment or substitution, in whole or in part, of any collateral for the Loan,
the failure to protect, secure or insure any such collateral, the acceptance of
additional collateral for the Loan or the failure of Agent or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral;

(e) Agent’s failure to exercise, or delay in exercising, any rights or remedies
Agent may have under the Loan Documents, or under this Guaranty, including but
not limited to any neglect, delay, omission, failure or refusal of Agent (i) to
take or prosecute any action for the collection of any of the Guaranteed
Obligation, or (ii) to foreclose, or initiate any action to foreclose, or, once
commenced, prosecute to completion any action to foreclose upon any collateral
for the Loan, or (iii) to take or prosecute any action in connection with any
instrument or agreement evidencing or securing all or any part of the Guaranteed
Obligation;

(f) the release of Borrower or any other Person now or hereafter party to a Loan
Document from performance, in whole or in part, under any of Loan Document to
which each is a party, in each case whether by operation of law, Agent’s
voluntary act, or otherwise;

(g) any bankruptcy, insolvency, reorganization, adjustment, dissolution,
liquidation or other like proceeding involving or affecting Borrower or any
other Person;

(h) the termination or discharge of the Mortgage or any other Loan Document or
the exercise of any power of sale or any foreclosure (judicial or otherwise) or
delivery or acceptance of a deed-in-lieu of foreclosure;

(i) the existence of any claim, setoff, counterclaim, defense or other rights
which Guarantor may have against Borrower, Agent or any other Person, whether in
connection with the Loan or any other transaction;

(j) the accuracy or inaccuracy of the representations and warranties made by
Borrower or any other Person in any of the Loan Documents;

(k) any adjustment, indulgence, forbearance or compromise that might be granted
or given by Agent to Borrower or any other Person;

(l) any sale, lease or transfer of any or all of the assets of Borrower or any
other Person;

(m) the Guaranteed Obligation, or any part thereof, exceeding the maximum amount
permitted by law or violating any usury law;

(n) any valid defenses, claims or offsets (whether at law, in equity or by
agreement) by Borrower which render the Guaranteed Obligation wholly or
partially uncollectible from Borrower, whether arising in connection with the
Loan Documents or otherwise,

(o) the illegality or unenforceability of, or the inability to collect, the
Guaranteed Obligation;

(p) any of the Loan Documents being irregular or not genuine or authentic; or

(q) any changes (whether directly or indirectly) in the shareholders, partners
or members of Borrower or the reorganization, merger or consolidation of
Borrower into or with any other Person.

Section 3.8 Waivers. Guarantor hereby waives and relinquishes, to the fullest
extent permitted by law: (a) all rights or claims of right to cause a
marshalling of assets or to cause Agent to proceed against any of the collateral
for the Loan before proceeding under this Guaranty against it or any other
guarantor or indemnitor under the Loan; (b) all rights and remedies accorded by
applicable law to sureties or guarantors, except any rights of subrogation and
contribution (the exercise of which are subject to the terms of this Guaranty);
(c) the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought by or against it; (d) notice
of acceptance of this Guaranty and of any action taken or omitted in reliance
hereon; (e) presentment for payment, demand, protest, notice of nonpayment or
failure to perform or observe, or any other proof, notice or demand to which
they might otherwise be entitled with respect to the Guaranteed Obligation; (f)
 all homestead or exemption rights against the Guaranteed Obligation and the
benefits of any statutes of limitation or repose; and (g) any defense based upon
an election of remedies by Agent, including any election to proceed by judicial
or non-judicial foreclosure of any such collateral, whether real property or
personal property security, or by deed in lieu thereof, and whether or not every
aspect of any foreclosure sale is commercially reasonable or any election of
remedies, including remedies relating to real property or personal property
security, which destroys or otherwise impairs the subrogation rights of
Guarantor or the rights of Guarantor to proceed against Borrower or any
guarantor for reimbursement, or both.

Section 3.9 Waivers of Notice. Guarantor agrees to the provisions of the Loan
Documents and hereby waives notice of (i) any disbursements thereunder made by
Agent to Borrower, (ii) any amendment or extension of the Loan Documents,
(iii) the execution and delivery by Borrower and Agent of any other loan or
credit agreement or of Borrower’s execution and delivery of any promissory notes
or other documents arising under the Loan Documents or in connection with the
Property, (iv) the occurrence of any Event of Default, (v) Agent’s transfer or
disposition of the Guaranteed Obligation, or any part thereof, (vi) the sale or
foreclosure (or posting or advertising for sale or foreclosure) of the Property,
(vii) any default by Borrower under or with respect to the Loan Documents, or
(viii) any other action at any time taken or omitted by Agent and, generally,
all demands and notices of every kind in connection with this Guaranty and the
other Loan Documents.

Section 3.10 Guarantor Bound by Judgment Against Borrower. Guarantor agrees that
it shall be bound conclusively, in any jurisdiction, by the judgment in any
action by Agent against Borrower in connection with the Loan Documents (wherever
instituted) as if Guarantor was a party to such action even if not so joined as
a party.

Section 3.11 Certain Consequences of Borrower’s Bankruptcy.

(a) Any payment made on the Loan, whether made by Borrower or Guarantor or any
other Person, that is required to be refunded or recovered from Agent as a
preference or a fraudulent transfer or is otherwise set-aside pursuant to 11
U.S.C. § 101 et seq., as the same may be amended from time to time (the
“Bankruptcy Code”) or under any other present or future state or federal law
regarding bankruptcy, reorganization or other relief to debtors (collectively
with the Bankruptcy Code, the “Debtor Relief Laws”) shall not be considered as a
payment made on the Loan or under this Guaranty. Guarantor’s liability under
this Guaranty shall continue with respect to any such payment, or be deemed
reinstated, with the same effect as if such payment had not been received by
Agent, notwithstanding any notice of revocation of this Guaranty prior to such
avoidance or recovery or payment in full of the Loan, until such time as all
periods have expired within which Agent could be required to return any amount
paid at any time on account of the Guaranteed Obligation.

(b) Until payment in full of the Debt (including interest accruing after the
commencement of a proceeding by or against Borrower under the Bankruptcy Code or
any other Debtor Relief Law, which interest the parties agree remains a claim
that is prior and superior to any claim of Guarantor notwithstanding any
contrary practice, custom or ruling in cases under any applicable Debtor Relief
Law generally), Guarantor agrees not to accept any payment or satisfaction of
any kind of indebtedness of Borrower to Guarantor and hereby assigns such
indebtedness to Agent, including the right (but not the obligation) to file
proof of claim and to vote in any other bankruptcy or insolvency action,
including the right to vote on any plan of reorganization, liquidation or other
proposal for debt adjustment under Federal or state law.

Section 3.12 Subrogation and Contribution. Guarantor agrees that no payment by
it under this Guaranty shall give rise to, and hereby unconditionally and
irrevocably waives, releases and abrogates any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating it to the rights of Agent) to assert, (a) any
rights of subrogation against Borrower or the collateral for the Loan, or
(b) any rights of contribution against any other guarantor of the Loan or any
other Person, in each case unless and until Agent has received full and
indefeasible payment of the Debt. If the deferral of such rights shall be
unenforceable for any reason, Guarantor agrees that its rights of subrogation
shall be junior and subordinate to Agent’s rights against Borrower and the
collateral for the Loan.

Section 3.13 Subordination of Debt to Guarantor.

(a) Any indebtedness of Borrower to Guarantor, whether now or hereafter
existing, whether direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or liabilities be
evidenced by note, contract, open account or otherwise, and irrespective of the
person or persons in whose favor such debts or liabilities may, at their
inception, have been or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by the Guarantor, including, without
limitation, all rights and claims of Guarantor against Borrower (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligation, together with any interest thereon
(collectively, “Guarantor Claims”), shall be and hereby is deferred, postponed
and subordinated to the prior payment in full of the Loan. Further, Guarantor
agrees that should the Guarantor receive any payment, satisfaction or security
for any Guarantor Claim, the same shall be delivered to Agent in the form
received (endorsed or assigned as may be appropriate) for application on account
of, or as security for, the Loan and until so delivered to Agent, shall be held
in trust for Agent as security for the Loan.

(b) In the event of receivership, bankruptcy, reorganization, arrangement,
debtor’s relief, or other insolvency proceedings involving the Guarantor as
debtor, Agent shall have the right to prove its claim in any such proceeding so
as to establish its rights hereunder and receive directly from the receiver,
trustee or other court custodian dividends and payments which would otherwise be
payable upon Guarantor Claims. Guarantor hereby assigns such dividends and
payments to Agent. Should Agent receive, for application against the Guaranteed
Obligation, any dividend or payment which is otherwise payable to the Guarantor
and which, as between Borrower and the Guarantor, shall constitute a credit
against the Guarantor Claims, then, upon payment to Agent in full of the
Guaranteed Obligation, Guarantor shall become subrogated to the rights of Agent
to the extent that such payments to Agent on the Guarantor Claims have
contributed toward the liquidation of the Guaranteed Obligation, and such
subrogation shall be with respect to that portion of the Guaranteed Obligation
which would have been unpaid if Agent had not received dividends or payments
upon the Guarantor Claims.

(c) Guarantor agrees that any liens, security interests, judgment liens, charges
or other encumbrances upon Borrower’s assets securing payment of the Guarantor
Claims shall be and remain inferior and subordinate to any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guaranteed Obligation, regardless of whether such
encumbrances in favor of Guarantor or Agent presently exist or are hereafter
created or attach. Without the prior written consent of Agent, Guarantor shall
not (i) exercise or enforce any creditor’s right it may have against Borrower,
or (ii) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgage, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
held by Guarantor on assets of Borrower.

Section 3.14 Agent Transferees; Secondary Market Activities; No Transfer by
Guarantor. Guarantor acknowledges and agrees that Agent, without notice to
Guarantor or Guarantor’s prior consent, may assign all or any portion of its
rights hereunder in connection with any sale or assignment of the Loan or
servicing rights related to the Loan, grant participations in the Loan, transfer
the Loan as part of a securitization in which Agent assigns its rights to a
securitization trustee, or contract for the servicing of the Loan, and that each
such assignee, participant or servicer shall be entitled to exercise all of
Agent’s rights and remedies hereunder. Guarantor further acknowledges that Agent
may provide to third parties with an existing or prospective interest in the
servicing, enforcement, ownership, purchase, participation or securitization of
the Loan, including, without limitation, any rating agency rating the securities
issued in respect of a securitization or participation of the Loan, and any
entity maintaining databases on the underwriting and performance of commercial
mortgage loans, any and all information which Agent now has or may hereafter
acquire relating to the Loan, the Property or with respect to Borrower or
Guarantor, as Agent determines necessary or desirable. Guarantor irrevocably
waives all rights it may have under applicable law, if any, to prohibit such
disclosure, including, without limitation, any right of privacy. Guarantor may
not assign any of its rights, powers, duties and obligations hereunder, or
substitute another Person in lieu of itself as the obligor hereunder.

Section 3.15 Financial Reports, Inspection of Records. Guarantor represents and
warrants to Agent that (a) the financial statements of Guarantor previously
submitted to Agent are true, complete and correct in all material respects,
disclose all actual and contingent liabilities, and fairly present the financial
condition of Guarantor as of the date hereof, and do not contain any untrue
statement of a material fact or omit to state a fact material to the financial
statements submitted or this Guaranty and (b) no material adverse change has
occurred in the financial statements from the dates thereof until the date
hereof. Guarantor shall furnish to Agent annual audited financial statements for
each calendar year during the term of the Loan no later than one hundred five
(105) days after the end of such years and quarterly financial statements for
each calendar quarter during the term of the Loan no later than sixty (60) days
after the end of such quarter certified by Guarantor as true, complete and
correct and otherwise in a form substantially similar to the form of financial
statements previously submitted by Guarantor to Agent, unless otherwise approved
in writing by Agent. Each financial report provided by Guarantor shall include a
statement of income and expense and a balance sheet. Agent and its agents have
the right, upon prior written notice to Guarantor (notice to be given unless an
Event of Default has occurred with respect to the Loan), to examine the records,
books and other papers which reflect upon Guarantor’s financial condition and to
make copies and abstracts from such materials.

Section 3.16 No reliance. Guarantor agrees and acknowledges that (a) Guarantor
is not entering into this Guaranty in reliance on, or in contemplation of the
benefits of, the validity, enforceability, ability to collect, or value of the
collateral for the Loan; (b) Guarantor may be required to pay the Guaranteed
Obligation in full without assistance or support of any other party, and
(c) Guarantor has not been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement that other parties will be
liable to pay the Guaranteed Obligation, or that Agent will look to other
parties to pay or perform the Guaranteed Obligation.

Section 3.17 Termination. This Guaranty shall be automatically discharged as of
the date on which the Debt has been indefeasibly paid in full.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.1 Guarantor Due Diligence and Benefit. Guarantor represents and
warrants to Agent that (a) the Loan and this Guaranty are for commercial
purposes, (b) Guarantor has had adequate opportunity to review the Loan
Documents, (c) Guarantor is fully aware of obligations of Borrower thereunder
and of the financial condition, assets and prospects of Borrower, and
(d) Guarantor is executing and delivering this Guaranty based solely upon
Guarantor’s own independent investigation of the matters contemplated by clauses
(a) through (c) of this Section 4.1 and in no part upon any representation,
warranty or statement of Agent with respect thereto.

Section 4.2 General. Guarantor represents and warrants to Agent that:

(a) Authority. Guarantor has the requisite legal and mental capacity to execute
and deliver this Guaranty and perform its obligations hereunder.

(b) Valid and Binding Obligation. This Guaranty constitutes Guarantor’s legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except to the extent enforceability may be limited under applicable
bankruptcy and insolvency laws and similar laws affecting creditors’ rights
generally and to general principles of equity.

(c) No Conflict with Other Agreement. Guarantor’s execution, delivery and
performance of this Guaranty will not (i) violate any of the organizational
documents of Borrower, (ii) result in the breach of, or conflict with, or result
in the acceleration of, any obligation under any guaranty, indenture, credit
facility or other instrument to which Guarantor, Borrower or any of their
respective assets may be subject, or (iii) violate any order, judgment or decree
to which Guarantor, Borrower or any of their respective assets are subject.

(d) No Pending Litigation. No action, suit, proceeding or investigation,
judicial, administrative or otherwise (including without limitation any
reorganization, bankruptcy, insolvency or similar proceeding), currently is
pending or, to the best of Guarantor’s knowledge, threatened against it which,
either in any one instance or in the aggregate, may have a material, adverse
effect on its ability to perform its obligations under this Guaranty.

(e) Consideration. Guarantor owns a direct or indirect interest in Borrower and
will derive substantial benefit from the making of the Loan to Borrower.

(f) Financial Condition. Guarantor currently is solvent and will not be rendered
insolvent by providing this Guaranty. No adverse change has occurred in the
financial condition of Guarantor since the date of its most recent financial
statements submitted to Agent, other than such changes that have been disclosed
in writing to Agent and acknowledged by Agent.

ARTICLE 5

MISCELLANEOUS

Section 5.1 Notices. All notices or other written communications hereunder shall
be deemed to have been properly given (a) upon delivery, if delivered in person,
(b) one (1) business day after having been deposited for overnight delivery with
any reputable overnight courier service, or (c) three (3) business days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, return receipt requested, addressed to the addresses set forth below in
this Section or as such party may from time to time designate by written notice
to the other parties. Either party by notice to the other in the manner provided
herein may designate additional or different addresses for subsequent notices or
communications:

         
To Agent:
  Fifth Third Bank
 
  222 South Riverside Plaza
 
  30th Floor
 
  MD GRVR0F
 
  Chicago, Illinois 60606
 
  Attn: Klay Schmeisser
With copy to:
  Schwartz Cooper Chartered
 
  180 North LaSalle Street
 
  Suite 2700
 
  Chicago, Illinois 60601
 
  Attn: Michael S. Kurtzon, Esq.
To Guarantor:
  c/o Grubb & Ellis Realty Investors
 
  1551 N. Tustin Ave., Suite 300
 
  Santa Ana, CA 92705
 
  Attn: Mathieu Streiff, Real Estate Counsel
With copy to:
  Cox, Castle & Nicholson, LLP
 
  2049 Century Park East, 28th Floor
 
  Los Angeles, California 90067
 
  Attn: Adam B. Weissburg

Section 5.2 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable in whole or in part, such provision shall be
fully severable; this Guaranty shall be construed and enforced as if such
illegal, invalid or unenforceable provision (or portion thereof) had never
comprised a part hereof; the remaining provisions hereof shall remain in full
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance therefrom; and in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as a part of this
Guaranty a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible to be legal, valid and enforceable.

Section 5.3 Time of the Essence. Time is of the essence with respect to this
Guaranty and the performance and observance by Guarantor of each covenant,
agreement, provision and term of this Guaranty.

Section 5.4 Successors and Assigns; Agent as Agent. This Guaranty shall be
binding upon Guarantor and its successors and assigns and shall inure to the
benefit of the Agent, and its successors and assigns, except that (a) Guarantor
may not assign or transfer its rights hereunder or any interest herein or
delegate their duties hereunder except, in each case, to the extent expressly
permitted in the Loan Agreement or the Mortgage, and (b) Agent shall have the
right to assign its rights hereunder in accordance with the Mortgage and the
Loan Agreement.

Section 5.5 JURY WAIVER. GUARANTOR AND AGENT HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG GUARANTOR AND AGENT ARISING OUT OF OR IN ANY WAY RELATED TO THIS
GUARANTY, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP BETWEEN GUARANTOR AND
AGENT. THIS PROVISION IS A MATERIAL INDUCEMENT BANKS TO PROVIDE THE LOAN
DESCRIBED HEREIN AND IN THE OTHER LOAN DOCUMENTS.

Section 5.6 Governing Law. This Guaranty shall be governed by and construed in
accordance with the laws of the State of Illinois.

Section 5.7 JURISDICTION AND VENUE. GUARANTOR HEREBY AGREES THAT ALL ACTIONS OR
PROCEEDINGS INITIATED BY GUARANTOR AND ARISING DIRECTLY OR INDIRECTLY OUT OF
THIS GUARANTY SHALL BE LITIGATED IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS,
OR THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS OR, IF
AGENT INITIATES SUCH ACTION, ANY COURT IN WHICH AGENT SHALL INITIATE SUCH ACTION
AND WHICH HAS JURISDICTION. GUARANTOR HEREBY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED BY AGENT IN
ANY OF SUCH COURTS, AND HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF
SUCH SUMMONS AND COMPLAINT OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO GUARANTOR AT THE ADDRESS TO WHICH NOTICES ARE TO
BE SENT PURSUANT TO THIS GUARANTY. GUARANTOR WAIVES ANY CLAIM THAT CHICAGO,
ILLINOIS OR THE NORTHERN DISTRICT OF ILLINOIS IS AN INCONVENIENT FORUM OR AN
IMPROPER FORUM BASED ON LACK OF VENUE. SHOULD GUARANTOR, AFTER BEING SO SERVED,
FAIL TO APPEAR OR ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED
WITHIN THE NUMBER OF DAYS PRESCRIBED BY LAW AFTER THE MAILING THEREOF, GUARANTOR
SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY AGENT
AGAINST GUARANTOR AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS
OR PAPERS. THE EXCLUSIVE CHOICE OF FORUM FOR GUARANTOR SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT BY AGENT OF ANY JUDGMENT
OBTAINED IN ANY OTHER FORUM OR THE TAKING BY AGENT OF ANY ACTION TO ENFORCE THE
SAME IN ANY OTHER APPROPRIATE JURISDICTION, AND GUARANTOR HEREBY WAIVES THE
RIGHT, IF ANY, TO COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.

Section 5.8 Entire Agreement. This Guaranty embodies the entire agreement and
understanding between Agent and Guarantor with respect to the subject matter
hereof and supersedes all prior agreements and understandings between such
parties relating to the subject matter hereof. Accordingly, this Guaranty may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

Section 5.9 Phrases. When used in this Guaranty, the phrase “including” (or a
word of similar import) shall mean “including, but not limited to,” the phrase
“satisfactory to Agent” shall mean “in form and substance satisfactory to Agent
in all respects,” the phrase “with Agent’s consent” or “with Agent’s approval”
shall mean such consent or approval at Agent’s discretion, and the phrase
“acceptable to Agent” shall mean “acceptable to Agent at Agent’s discretion”,
except as provided otherwise herein. Wherever the context of this Guaranty may
so require, the gender shall include the masculine, feminine and neuter, and the
singular shall include the plural and vice versa. This Guaranty shall be
construed as though drafted by all of the parties hereto and shall not be
construed against or in favor of any party.

Section 5.10 Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Guaranty
or the exhibits hereto are only for the convenience of the parties and shall not
be construed to have any effect or meaning with respect to the other content of
such articles, sections, subsections or other divisions, such other content
being controlling as to the agreement between Guarantor and Agent.

Section 5.11 Survival. All of the representations, warranties, covenants, and
indemnities hereunder, and any modification or amendment hereof, shall survive
the closing and funding of the Loan, shall not be deemed to have merged herein,
and shall (except to the extent expressly provided for herein) remain as
continuing representations, warranties, covenants and indemnities so long as any
Debt is outstanding.

Section 5.12 Representation by Legal Counsel. Guarantor acknowledges that it, he
or she has been advised by Agent to seek the advice of legal counsel in
connection with the negotiation and preparation of this Guaranty. If Guarantor
has chosen not to obtain legal representation, whether due to cost
considerations or for other reasons, the lack of such representation shall not
furnish Guarantor with any defense to the enforcement of Agent’s rights
hereunder.

Section 5.13 Injunctive Relief. Guarantor recognizes that in the event Guarantor
fails to perform, observe or discharge any of its obligations hereunder, no
remedy of law will provide adequate relief to Agent, and agrees that Agent shall
be entitled to pursue temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

Section 5.14 Loan Agreement. Guarantor hereby agrees to be bound by any
covenants binding upon him, her or it in the Loan Documents and such covenants
are hereby incorporated by reference as if fully set forth herein.

Section 5.15 Modification. This Guaranty shall not be modified, supplemented, or
terminated, nor any provision hereof waived, except by a written instrument
signed by the party against whom enforcement thereof is sought, and then only to
the extent expressly set forth in such writing.

Section 5.16 Duplicate Originals; Counterparts. This Guaranty may be executed in
any number of duplicate originals, and each duplicate original shall be deemed
to be an original. This Guaranty (and each duplicate original) also may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which together constitute a fully executed Guaranty even
though all signatures do not appear on the same document. Receipt of an executed
signature page to this Guaranty by facsimile or other electronic transmission
shall constitute effective delivery thereof.

Section 5.17 Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

Section 5.18 Reliance. Banks would not make the Loan to the Borrower without
this Guaranty. Accordingly, Guarantor intentionally and unconditionally enters
into the covenants and agreements herein and understands that, in reliance upon
and in consideration of such covenants and agreements, the Loan shall be made
and, as part and parcel thereof, specific monetary and other obligations have
been, are being and shall be entered into which would not be made or entered
into but for such reliance.

Section 5.19 Waiver of Bankruptcy Stay. Guarantor covenants and agrees that upon
the commencement of a voluntary or involuntary bankruptcy proceeding by or
against Guarantor, Guarantor shall not seek a supplemental stay or otherwise
pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy Code or any
other Debtor Relief Law, to stay, interdict, condition, reduce or inhibit the
ability of Agent to enforce any rights of Agent against Guarantor by virtue of
this Guaranty or otherwise.

Section 5.20 Further Assurances. Guarantor shall, upon request by Agent,
execute, with acknowledgment or affidavit if required, and deliver, any and all
documents and instruments required to effectuate the provisions hereof and of
any other Loan Document.

[Remainder of page is blank; signature appears on next page.]

1

IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the date
first above written.

 
GRUBB & ELLIS HEALTHCARE REIT, INC., a Maryland corporation
By: /s/ Shannon K S Johnson
Shannon K S Johnson
Its: Chief Financial Officer

[SEE ATTACHMENT]

2

ACKNOWLEDGMENT

                     
 
                   
STATE OF CALIFORNIA
            )      
 
            )      
COUNTY OF ORANGE
            )      

On June 18, 2008, before me, Monica Chavez, a Notary Public, personally appeared
Shannon K S Johnson who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that she executed the same in her authorized capacity, and that by her
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing is true and correct.

WITNESS my hand and official seal.

Signature /s/ Monica Chavez

[Seal] Monica Chavez

[Seal] Commission # 1762879

[Seal] Notary Public – California

[Seal] Orange County

[Seal] My Comm. Expires Aug 21, 2011

3